Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 3/9/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding the claims 1, 8 and 15, the applicant that the prior art does not teach the claim limitations” determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules” and “create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server”.
In response to the amendment and the argument, the examiner respectfully submits that 
Cox teaches determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (Cox, See [0024] and Figure 1, The virtual management system 110 stores tags 112 for objects. An object may be a virtual machine, a virtual machine folder, a host folder, a resource pool, a host, a cluster, and a datacenter. The tags for an object form a work order (which may also be referred to as a "data protection policy"). The work orders are stored at the virtual machines 120a . . . 120n (e.g., work order 122a is stored at virtual machine 120a).); and create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server (Cox, See [0058] and Figure 7, In block 704, the virtual management system 110 creates a work order by assigning the tags to the object. In the object is backed up with a backup engine that obtains the work order from the virtual server (as the backup engine is backing up that virtual server). In certain embodiments, the work order may identify multiple data movers for the backup job. In such a case, multiple data movers of backup engines obtain the work order from the virtual server and backup the object). 
Furthermore, BOURGEOIS teaches determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (BOURGEOIS, See [0202], Step 760: Perform a third-level inspection based on the output data classification tags from the prior steps to determine whether an item is eligible for archiving to the cloud. [0203] Step 765: Archiving eligibility where if eligible the process proceeds to step 790 via step 770 otherwise it proceeds to step 790 via step 780. [0204] Step 770: Perform the standard archiving steps so that the item is copied/moved to cloud storage). 
Hence, Cox in view of BOURGEOIS teaches the limitations as claimed. The applicant is suggested to further define claim limitations and connect the limitations to advance the prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Instant application 16/881,747
16/881,744
Claim 1
A system for tagging application resources for snapshot capability-aware discovery, comprising: one or more processors; and a non-transitory computer 

A system for snapshot capability-aware discovery of tagged application resources, comprising: one or more processors; and a non-transitory 

A computer-implemented method for tagging application resources for snapshot capability-aware discovery, the computer-implemented method comprising: determining, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules; associating, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules; and outputting, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server; and create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server.
Claim 8
A computer-implemented method for snapshot capability-aware discovery of tagged application resources, the computer-implemented method comprising: determining, by a backup server, whether an identifier of an application resource, of a plurality of application resources associated with an application, is input with any snapshot capable tag, in response to inputting the identifier of the application resource from an application host that hosts the application; determining, by the backup server, whether the application resource satisfies any of a set of snapshot policy rules, in response to a determination that the identifier of the application resource is input with any snapshot capable tag; identifying, by the backup server, a data protection policy associated with any satisfied snapshot policy rules, in response to a determination that the application resource satisfies any of the set of snapshot policy rules; and outputting, by the backup server, a 

A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules; associate, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules; and output, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server; and create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in 

A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: determine, by a backup server, whether an identifier of an application resource, of a plurality of application resources associated with an application, is input with any snapshot capable tag, in response to inputting the identifier of the application resource from an application host that hosts the application; determine, by the backup server, whether the application resource satisfies any of a set of snapshot policy rules, in response to a determination that the identifier of the application resource is input with any snapshot capable tag; identify, by the backup server, a data protection policy associated with any satisfied 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US Pub. No. 2018/0285203 A1), hereinafter “Cox” in view of BOURGEOIS et al. (US Pub. No. 2018/0336210 A1), hereinafter “BOURGEOIS “.
Regarding claim 1, Cox teaches a system for tagging application resources for snapshot capability-aware discovery (Cox, See ABSTRACT), comprising: 
one or more processors (Cox, See [0024], Each of the virtual machines 120 has a portion of a processor (Central Processing Unit (CPU))); and 
a non-transitory computer readable medium storing a plurality of instructions (Cox, See [0117], These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks), which when executed, cause the one or more processors to: 
determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (Cox, See [0024] and Figure 1, The virtual management system 110 stores tags 112 for objects. An object may be a virtual machine, a virtual machine folder, a host folder, a resource pool, a host, a cluster, and a datacenter. The tags for an object form a work order (which may also be referred to as a "data protection policy"). The work orders are stored at the virtual machines 120a . . . 120n (e.g., work order 122a is stored at virtual machine 120a).); 
associate, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules (Cox, See [0038], FIG. 4 illustrates a table 400 of tags created in the virtual management system 110 inventory in accordance with certain embodiments. With embodiments, each object may be associated with a subset of these tags. With embodiments, the tags may be modified or new tags may be created by, for example, a virtualization administrator. Table 400 has columns for: category (backup management category), tag, and tag description); and 
output, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server (Cox, See [0038], Table 400 has columns for: category (backup management category), tag, and tag description. Table 400 provides, for each category value and tag value, a description of the tag value for that category value. In table 400, the categories include: backup management, data mover, disk backup list, management class, schedule, snapshot attempts, and application protection. With embodiments, a data mover is at a backup engine, and a tag specifying the data mover also specifies the backup engine at which the data mover resides); and 
create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server (Cox, See [0058] and Figure 7, In block 704, the virtual management system 110 creates a work order by assigning the tags to the object. In block 706, the virtual management system 110 stores the work order with a virtual machine that stores the object. In block 708, the object is backed up with a backup engine that obtains the work order from the virtual server (as the backup engine is backing up that virtual server). In certain embodiments, the work order may identify multiple data movers for the backup job. In such a case, multiple data movers of backup engines obtain the work order from the virtual server and backup the object). 
Furthermore, BOURGEOIS teaches determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (BOURGEOIS, See [0202], Step 760: Perform a third-level inspection based on the output data classification tags from the prior steps to determine whether an item is eligible for archiving to the cloud. [0203] Step 765: Archiving eligibility where if eligible the process proceeds to step . 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Cox and BOURGEOIS because BOURGEOIS provides The inventors have established a methodology for an RS-SAP according to an embodiment of the invention that solves the problem of virus scanning content in cloud storage with a service that fetches content from the block blob storage accounts and submits them to any licensed anti-virus (AV) engine running in the cloud. If the AV engine detects an infected item version, RS-SAP will tag the item. The tag has the effect of immediately preventing user retrieval so that the infected item does not cause damage. The tag also provides a logical grouping which is used for dashboard reporting, analysis, identification, and policy-based extraction and deletion (BOURGEOIS, See [0237]) can be utilized to mark the resources for backuping up.

Regarding claim 2, Cox in view of BOURGEOIS further teaches the system of claim 1, wherein the plurality of instructions further causes the processor to: input, by the application host, a discovery request associated with the application resource, from the backup server; output, by the application host, a change notification for the application resource, to the backup server; and input, by the application host, a request for the identifier of the application resource, from the backup server (Cox, See [0048]). 
Regarding claim 3, Cox in view of BOURGEOIS further teaches the system of claim 2, wherein the discovery request comprises a timestamp corresponding to a previous version of the application resource, and inputting the discovery request comprises creating a subscription from the backup server, thereby restricting the outputting of any change notification for the application resource to outputting a change notification for a current version of the application resource which corresponds to an updated timestamp (Cox, See [0048]-[0064]. 
Regarding claim 4, Cox in view of BOURGEOIS further teaches the system of claim 3, wherein the plurality of instructions further causes the processor to output, by the application host, a copy of the snapshot of the application resource and delete the snapshot of the application resource, in response to inputting a request to output the copy of the snapshot of the application resource and delete the snapshot of the application resource, from the backup server (Cox, See [0048]-[0064]). 
Regarding claim 5, Cox in view of BOURGEOIS further teaches the system of claim 1, wherein the plurality of resources comprises at least one of an application host configuration, a file system, any application, a database, and copy metadata of a backup copy associated with the database (Cox, See[0034]-[0037]). 
Regarding claim 6, Cox in view of BOURGEOIS further teaches the system of claim 1, wherein the set of snapshot capability rules comprises at least one of a first snapshot capability rule and a second snapshot capability rule, the application resource satisfying any of the set of snapshot capability rules comprises one of the application resource satisfying at least one of the first snapshot capability rule and the second snapshot capability rule, and the application resource satisfying both the first snapshot capability rule and the second snapshot capability rule (BOURGEOIS, See [01990-[0207]). 
Regarding claim 7, Cox in view of BOURGEOIS further teaches the system of claim 1, wherein the set of snapshot capability rules specify at least one of a size of storage that stores the application resource, a type of storage that stores the application resource, a computing resource utilization associated with the application host, a communication rate associated with the application host, a changed part of the application resource relative to an unchanged part of the application resource; a name associated with the application host, an internet protocol range associated with the application host, and a vendor associated with the application (Cox, See[0034]-[0038]). 
	Regarding claim 8, Cox teaches a computer-implemented method for tagging application resources for snapshot capability-aware discovery (Cox, See ABSTRACT), the computer-implemented method comprising: 
determining, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (Cox, See [0024] and Figure 1, The virtual management system 110 stores tags 112 for objects. An object may be a virtual machine, a virtual machine folder, a host folder, a resource pool, a host, a cluster, and a datacenter. The tags for an object form a work order (which may also be referred to as a "data protection policy"). The work orders are stored at the virtual machines 120a . . . 120n (e.g., work order 122a is stored at virtual machine 120a).);
 associating, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules (Cox, See [0038], FIG. 4 illustrates a table 400 of tags created in the virtual management system 110 inventory in accordance with certain embodiments. With embodiments, each object may be associated with a subset of these tags. With embodiments, the category (backup management category), tag, and tag description); and 
outputting, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server Cox, See [0038], Table 400 has columns for: category (backup management category), tag, and tag description. Table 400 provides, for each category value and tag value, a description of the tag value for that category value. In table 400, the categories include: backup management, data mover, disk backup list, management class, schedule, snapshot attempts, and application protection. With embodiments, a data mover is at a backup engine, and a tag specifying the data mover also specifies the backup engine at which the data mover resides); and 
create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server (Cox, See [0058] and Figure 7, In block 704, the virtual management system 110 creates a work order by assigning the tags to the object. In block 706, the virtual management system 110 stores the work order with a virtual machine that stores the object. In block 708, the object is backed up with a backup engine that obtains the work order from the virtual server (as the backup engine is backing up that virtual server). In certain embodiments, the work order may identify multiple data movers for the backup job. In such a case, multiple data movers of backup engines obtain the work order from the virtual server and backup the object). 
Furthermore, BOURGEOIS teaches determining, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (BOURGEOIS, See 0202] Step 760: Perform a third-level inspection based on the output data classification tags from the prior steps to determine whether an item is eligible for archiving to the cloud. [0203] Step 765: Archiving eligibility where if eligible the process proceeds to step 790 via step 770 otherwise it proceeds to step 790 via step 780. [0204] Step 770: Perform the standard archiving steps so that the item is copied/moved to cloud storage). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Cox and BOURGEOIS because BOURGEOIS provides The inventors have established a methodology for an RS-SAP according to an embodiment of the invention that solves the problem of virus scanning content in cloud storage with a service that fetches content from the block blob storage accounts and submits them to any licensed anti-virus (AV) engine running in the cloud. If the AV engine detects an infected item version, RS-SAP will tag the item. The tag has the effect of immediately preventing user retrieval so that the infected item does not cause damage. The tag also provides a logical grouping which is used for dashboard reporting, analysis, identification, and policy-based extraction and deletion (BOURGEOIS, See [0237]) can be utilized to mark the resources for backuping up.
Regarding claims 9-14, the instant claims are method claims which correspond to the system claims 2-7 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Cox teaches a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Cox, See [0117], These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks), the program code including instructions to: 
determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (Cox, See [0024] and Figure 1, The virtual management system 110 stores tags 112 for objects. An object may be a virtual machine, a virtual machine folder, a host folder, a resource pool, a host, a cluster, and a datacenter. The tags for an object form a work order (which may also be referred to as a "data protection policy"). The work orders are stored at the virtual machines 120a . . . 120n (e.g., work order 122a is stored at virtual machine 120a).); 
associate, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules (Cox, See [0038], FIG. 4 illustrates a table 400 of tags created in the virtual management system 110 inventory in accordance with certain embodiments. With embodiments, each object may be associated with a subset of these tags. With embodiments, the tags may be modified or new tags may be created by, for example, a virtualization administrator. Table 400 has columns for: category (backup management category), tag, and tag description); and 
output, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server (Cox, See [0038], Table 400 has columns for: category (backup management category), tag, and tag description. Table 400 provides, for each category value and tag value, a description of the tag value for that category value. In table 400, the categories include: backup management, data mover, disk backup list, management class, schedule, snapshot attempts, and application protection. With embodiments, a data mover is at a backup engine, and a tag specifying the data mover also specifies the backup engine at which the data mover resides); and 
create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server (Cox, See [0058] and Figure 7, In block 704, the virtual management system 110 creates a work order by assigning the tags to the object. In block 706, the virtual management system 110 stores the work order with a virtual machine that stores the object. In block 708, the object is backed up with a backup engine that obtains the work order from the virtual server (as the backup engine is backing up that virtual server). In certain embodiments, the work order may identify multiple data movers for the backup job. In such a case, multiple data movers of backup engines obtain the work order from the virtual server and backup the object). 
Furthermore, BOURGEOIS teaches determine, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules (BOURGEOIS, See 0202] Step 760: Perform a third-level inspection based on the output data classification tags from the prior steps to determine whether an item is eligible for archiving to the cloud. [0203] Step 765: Archiving eligibility where if eligible the process proceeds to step . 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Cox and BOURGEOIS because BOURGEOIS provides The inventors have established a methodology for an RS-SAP according to an embodiment of the invention that solves the problem of virus scanning content in cloud storage with a service that fetches content from the block blob storage accounts and submits them to any licensed anti-virus (AV) engine running in the cloud. If the AV engine detects an infected item version, RS-SAP will tag the item. The tag has the effect of immediately preventing user retrieval so that the infected item does not cause damage. The tag also provides a logical grouping which is used for dashboard reporting, analysis, identification, and policy-based extraction and deletion (BOURGEOIS, See [0237]) can be utilized to mark the resources for backuping up.

Regarding claims 16-20, the instant claims are program claims which correspond to the system claims 2-5 and 7 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168